Title: Enclosure: Benjamin Greenleaf to James Warren, 30 April 1776
From: Greenleaf, Benjamin
To: Warren, James


      
       Sr
       Watertown April 30. 1776
      
      The Letter from which the Extract that accompanies this was taken, you may consider, as wrote by Capt Willson who lately arrivd from Bordeaux, in a Vessell belonging to Newbury-port. As he is a Gentleman of Reputation, it may be worth communicating to you.
      A Vessell I am told is also arrivd at Newbury port from Bilboa which brings Intelligence Nearly like this communicated by Cap Wilson—with this Addition that 10,000 are destind to Quebec 10 000 to New York and a like Number to assist Lord Dunmore—about 7000 are left according to this plan to be sent to Boston or whereever else they may be wanted. Your most Obedt Serv.
      
       B Greenleaf
      
      
      Extract of a Letter from a Master of a Vessell who lately arrived upon this Continent from France, which he left about the middle of March— “Upon my Arrival here, I was extremely glad to hear of the good Success of this Country against her unnatural Enemies, who are collecting all the Force possible to make Head against us. The Account at Bordeaux is that 20 thousand Hessians and Hanoverians are at Embden ready to embark on board English Ships to join 12 thousand English and sail immediately for America. This however you may depend upon, that about 40 Sail of Transports sail’d from Plymouth the 10th. of March for America, with about five thousand Soldiers on board—(they had been some months before as far to the Westward as Cape Finisterre, and all put back by Stress of Weather, and dispers’d in different ports—one run on Shore in Ireland and the Capt and almost all on board perished—) I suppose by this Time they are very near this Coast.”
     